TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-14-00696-CV



                                      In re Robert Brown III


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Relator, Robert Brown III, an inmate in the Texas Department of Criminal Justice, has

filed an original petition for writ of mandamus asking this Court to compel the Texas Department

of Family and Protective Services to comply with a request he made under the Texas Public

Information Act (TPIA).1

                This Court has no original mandamus jurisdiction under the TPIA. Instead, the

Legislature has vested jurisdiction for Brown’s claim in the district courts of Travis County.2

Accordingly, we deny Brown’s petition for writ of mandamus.3




       1
           See Tex. Gov’t Code §§ 552.001-.353.
       2
          See id. § 552.321(b) (“A suit filed by a requestor [seeking mandamus relief under the
TPIA] must be filed in a district court for the county in which the main offices of the governmental
body are located.”); In re Turner, 998 S.W.2d 935, 935 (Tex. App.—Houston [1st Dist.] 1999,
orig. proceeding) (per curiam) (holding court of appeals lacked original mandamus jurisdiction
under the TPIA); Garner v. Gately, 909 S.W.2d 61, 62 (Tex. App.—Waco 1995, orig. proceeding)
(per curiam) (same).
       3
           See Tex R. App. P. 52.8(a).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Filed: November 7, 2014




                                                2